 COWLITZ VENEER COMPANY299the only factor common to all is that each Respondent has a separatecontract withthe same union local.In ouropinion, consolidationof these cases is not warranted.We thereforegrant the joint motionto sever.[The Board remanded the above-entitled cases to the RegionalDirector for the Second Region for the purpose of arranging a furtherhearing herein and authorized the Regional Director to issue noticethereof.The Board also severed the above-entitled consolidatedcases.]Cowlitz VeneerCompanyandLumber & Sawmill Workers Union,Local No.2767 of UnitedBrotherhood of Carpenters and Join-ers of America,AFL-CIO.Case No. 19-CA-2219. January 16,1962DECISION AND ORDEROn October 25, 1961, Trial Examiner Stephen S. Bean issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the Intermediate Report at-tached hereto.Thereafter, the Respondent filed exceptions to theIntermediate Report, a supporting brief, and a request for oralargument.'Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Fanning].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions and brief, and the entire record in the case,and hereby adopts the findings, conclusion's, and recommendations ofthe Trial Examiner?1Because. in our opinion the record.exceptions.and briefadequatelyset forth the Issuesand positions of the parties,thisrequest is hereby denied-1In adopting the Trial Examiner'sfindings, we correctthe followinginadvertencieswhich appearin the IntermediateReportAudrey Meade is excluded from the list ofemployeesrecalled arterMay 5, 1961 (page 304, line25).The finding that Respond-ent engaged In discrimination against Local2767 of United Brotherhood of Carpentersand Joiners of America is corrected by deletingthe name of the Unionand Inserting thenames of employees Zelia Hessler,Dorothy Callahan, LowellHessler, and Byron Barker(page 305, lines50 and 51).Member Rodgers agreeswithhis colleagues that Respondenthad knowledgeof the unionactivities of those employees found to have been discriminatorilyselected fordischarge.However, in reaching this result, Member Rodgers does not rely upon the small comple-ment of Respondent's employees or the factthatRespondent's plant Is located in a townof few inhabitants.-135 NLRB No. 31 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERThe Board adopts the Recommendations of the Trial Examiner withthe modification that paragraph 2(e) read : Notify the Regional Di-rector for the Nineteenth Region, in writing, within 10 days from thedate of this Order, what steps the Respondent has taken to complyherewith.'3In the notice attached to the Intermediate Repoit marked "Appendix A," the words"A Decision and older" are hereby substituted for the words "The Recommendations of aTrial Examiner " In the event that this Order is enforced by a decree of a United StatesCourt of Appeals, there shall be substituted for the words "Pursuant to a Decision andOrder" the words "Pursuant to a Decree of the United States Court of Appeals, Enforcingan Order"INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis case, presented by a representative of the General Counsel of the NationalLabor Relations Board, herein called the General Counsel and the Board, respectively,involves allegations that Cowlitz Veneer Company, herein called the Respondent, inviolation of Section 8(a)(1), (3), and (5) of the National LaborRelationsAct, here-in called the Act, terminated the employment of four employeesat itsRandle, Wash-ington, plant, on May 5, 1961, has refused to reemploy them, and has since on orabout May 18, 1961, refused to bargain collectively with Lumber & Sawmill WorkersUnion, Local No. 2767 of United Brotherhood of Carpenters and Joiners of America,AFL-CIO, herein called the Union, notwithstanding the Union having been at thattime the duly designated exclusive collective-bargaining representative of all itsemployees at its Randle operation, excluding supervisors, office clerical employees,and guards as defined in the Act.Respondent denied the commission of any conduct violative of the Act and affirma-tively averred that the Union offered no evidence that any of its employees had desig-nated the Union as their representative for collective bargaining and that it does notbelieve that a majority of Respondent's employees has ever so designated the Union.Pursuant to notice, a hearing was held before Stephen S.Bean,the duly designatedTrial Examiner, at Chehalis, Washington, on August 24 and 25, 1961.All partieswere represented at the hearing and were afforded full opportunity to be heard, tointroduce evidence, to present oral argument, and to file briefs.They waived oralargument but Respondent filed a brief received on October 9, 1961.At the con-clusion of the General Counsel's case, Respondent movedfor dismissalfor lack ofevidence.This motion was denied with leave reserved for its renewal at the closeof the hearingRespondent renewed the motion in its brief. It is disposed of inaccordance with the findings of fact and rulings of law herein appearing.At theconclusion of the hearing, the General Counsel "suggested" the amendment of thecomplaint to add an allegation based upon an asserted threat by Respondent to closeitsplant or ship logs to the OrientTreating thesuggestion as a motion,I deniedsame mainly for the reason that the evidence supportingthe assertionwas, or couldhave been, available to the General Counselat some stageprior to the close of thehearing more than 3 months subsequent to the filing of the charge.i Four stipulatedminor corrections in the official report of proceedingsare accepted.On my ownmotion, the transcript, page 21, lines 3 and 4, is corrected from "or perhaps doesapply" to "perhaps does not apply "Upon consideration of the entire record, as well as the brief,and uponby obser-vation of the witnesses, I make the following;FINDINGS OF FACT1.THE BUSINESSOF THERESPONDENTRespondent is a Washington State corporation engaged in the manufacturing andwholesaling of green veneer at a plant in Randle, Washington.During the 12-monthperiod preceding May 22, 1961, it manufactured and sold veneerin excessof $500,000,1Note for example the second paragraph of "Exhibit A" attachedtoRespondent'sExhibit No. 1 (1-C). COWLITZ VENEER COMPANY301of which in excess of $50,000, was sold to companies each of which annually pro-duces and ships goods valued at more than $50,000 directly out of the State whereinsaid enterprise is located. I find that Respondent is now, and has been at all timesmaterial herein, an employer engaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.II.THE UNION AND THE APPROPRIATE UNITThe Unionis, and has been at all times material herein,a labor organization withinthe meaning of Section2(5) of the Act.I find thatallemployees employed by Respondent at its Randle, Washington,operation,excluding supervisors,office clerical employees,and guards as defined inthe Act, constitutea unit appropriatefor thepurposes of collective bargaining withinthe meaning of Section9,(b) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Prefatory considerations 2Respondent, located in Randle, a town of 200 to 400 population, employed about29 workers including supervisors, office clerical employees, and possibly 1 or moreguards immediately prior to 17 days before the time a charge from which this pro-ceeding emanates was filed on May 22, 1961. John R. Moore has been its managersince April 1956.Cowlitz Stud Company (later referred to), a plant now 2 years old,is located out in the country about 13/4 miles east of Respondent's place of business.Moore is president and manager of Cowlitz Stud Company. Packwood LumberCompany (also later referred to as Packwood), located in the Gifford PinchotNational Forest some 15 or miles further east (by north) along the NationalPark Highway leading from Randle, was leased by Respondent down to May 1, 1961.In an election in February or March 1961 the employees at Cowlitz Stud Com-pany, where Moore hada lesser interest thanin the Respondent Company, selectedthe Union as their collective-bargaining representative.Thereafter,Martin Balke,International representativefor the Union, who had conductedthe organization ofemployees at Cowlitz Stud Company,proceededto give his attentionto lining upRespondent's employees.This was not thefirst time Balkehad made the attempt.In June 1959 he hadgone to Respondent's leased plantat Packwood with the Union'slocal business agent.There they met Moore who told them he did not propose tohave Respondent's employees unionized and would fight it; be did not want themon the property; to get off the place; leave the employees alone while they wereworking; and that union representatives were just a bunch of racketeers out to collectdues.This organizingattempt was not successful.In August 1959 beforean electionrequest,which the Local's business agent was planning to file, had been petitionedfor,Moore, who some monthseariler had,in the presence of the whole crew,informed Donald Werner, a grader and tally man that he did not wanta union,and would close the plant down before he got one, announced at a meeting ofemployees that he was going to take a vote. Slips of paper were laid on the table:Moore walked out of theroom;employees marked the slips; and Moore returnedwhile the count was beingtaken.Balke wastemporarily transferred to a differentlocation in August 1959and no electionpetition was filed.On May 18, 1961, the date when it is alleged Respondent refused to bargain ingood faith with the Union, Moore told Balke that he was going to ask every one ofhis employees whether or not they belonged to the Union and that before the plantwent union he would shutit down andsell the logs to the Japanese .3B. The layoff andnonreinstatementof Zelia HesslerHessler was employed byRespondentfrom December, 18, 1957, to May 5, 1961,when she was laid offas a graderand stacker on the night shift.Duringthis timeshe never receivedany complaintsabout her work. She signed an application forstated the,-layoff had nothing to do with her work and that,he did not know why.Moore selected those that he did.Moore stated he picked (for retention) the onesneeding work the most and that Hessler's work had nothing to do with it.He said4None of the surrounding events, let alone the circumstances related under this caption,are here considered as of themselves actionable unfair labor practices.sMoore's version of the latter part of this statement was that he made the statement offact that the Japanese exportlog market would allow-Respondent to sell logs at a sub-^stantialprofit,this would be an easy way out and result in shutting downthe plant. 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDof two of three women mentioned as retained,that one neededthe work and theother's husband had broken his leg.When it was pointed out to him that Hessler'sentire family (see subsection 111, D,infra)had been terminated, Moore replied hefigured that sooner or later they would find jobs someplace else and that he couldnot answer Hessler's questionabout reemploymentbecauseof thelog situation andthe price of veneer.Later upon being told by Hessler she knew her family waslaid off "over" the Union,that she haddone a lot oftalkingabout the Union buthad not done much "signing up" before May 5 but had "gone to town" since thatdate,Moore replied he was aware of it and thatiswhy Hesslerwas an undesirableemployee.Apart,from talking in its behalf,Hessler engaged in no marked activities in sup-port of the Union before May 5, 1961.After that date she did visit the homes ofemployees Roberta Dessell, John Dodrell,Jennings Music,and VeraBowen alongwith Balke and Dorothy Callahan (see subsectionIII,C, immediatelyinfra)andplayed a partin procuring the signaturesof the first three to membership applica-tions.One of thesame was signed onMay 10 and the two others on May 17.Bowen placesthe date ofHessler's visit toher home atsome time afterthe had toldHessler if she,,Bowen,wanted to see the unionmanshe would hunt him up.Hessler has not been reinstated.C. The layoff and nonreinstatement of Dorothy CallahanCallahan was employed by Respondent for about 3V years. She was first hiredon December17, 1957,and worked continuously except during infrequent periodswhen there were shortages of logs or lack of orders. She first worked on the dayshift and was transferred to the night shift after about 11/2years.Her main jobwas that of a grader and a stacker.Occasionally she also did the work of a clipper.A few nights before May 5, 1961,she was visited by Balke and signed a unionapplication card.4On May 6,1961,she learned that Hessler had been let go theprevious night and upon inquiry made to Foreman De Walt learned that she toohad been laid off.Upon her reference to seniority rights,De Walt said it wasMoore's idea.She then appealed to the latter who told her there was absolutelynothing wrong with her work.When asked why Buelah C.Goble rather thanCallahan,who had greater seniority, was retained,Moore replied it could go eitherway.Callahan's activities in behalf of the Union before May 5, 1961, consisted oftalking in uis favor.The night before being laid off she complained in De Walt'spresence about working overtime without pay and said if the plant went unionpeople would not have to put up with it. She told Bowen it would be a good ideaif her son joined the Union at Cowlitz Stud Company; that the Union provided goodinsurance.She also talked to Globe, whose union application card bears the dateApril 26, as well as to employees Jennings and Edward D. Music, whose applicationcards are dated May 17, and 18, 1961, respectively.Allusion to Callahan's activitiesin visiting other employees with Balke and Hessler has been made in subsection III,B, supra.On May 18 Moore said to Balke that Callahan was a good worker, her husbandwas making a lot of money, and that anyway she was helping Balke with the Unionand he did not want her back on the day shift under any circumstances and that hedid not have any night shift.Callahan has not been reinstated.D. The layoffand nonreinstatementof Lowell Hessler andByron BarkerLowell Hessler is Zelia Hessler's son.Barker is her husband.Both had pre-viouslyworked for Respondent.They were again hired in April '1961.Theyworked at Respondent's Randle plant a few days, then at Packwood a short whileuntil they were returned to Randle on the night shiftuntil.their layoff on May 5,1961.Both, it is admitted, were enthusiastic boostersfor the Union.LowellHessler signed a union authorization card onApril 20, 1961.While still at Pack-wood he and his father "talked up" the Union to the employees working there inthe presence of Foreman Ira Smith,who himself expressedhis belief inunioniza-tion.Both before and afterMay 5,1961, he accompanied Balke to some sevenhomes where he introduced the latter to employees and assisted in procuring sig-natures to union application cards.Balke frequently visited the Hessler(Barker)home leaving his car parked outside.LowellHessler conferred with Balke two orthree times in the town restaurant located about 60 feet across the street fromRespondent'splant.Moorewas inthe restauranton two occasions,the last onThe cardis dated May 2, 1961. COWLITZ VENEER COMPANY303'May 4, when he saw the two together.Moore also saw Balke and Lowell Hessleroutside the restaurant with employee Gerald Globe in the latter's carBarker has been a member of a local or locals of the parent union for 23 yearsand signed an application for membership in Local 2767 on April 20, 1961.Duringthe 2 or 3 years of his previous intermittent employment by Respondent, he hadengaged in attempting to get other of Respondent's employees to become unionmembers.Between April 20 and May 5, 1961,he told employees at Respondent'splant that they would not have to put up with working overtime without pay andthat if they joined the Union, they would be paid for it; talked about insurancebenefits the Union would provide; said that anybody that did not belong to it wasa damn fool.He assisted Balke in locating employees and himself talked to themin the restaurant,where he was at least once seen in Balke's presence by Moore andDe Walt, at Packwood, and while traveling around the countryside on frolics ofhis own.On May18, 1961,Moore said to Balke that Barker was ignorant,his entirefamily was no good,they had helped Balke with the Union,and he did not wantany of them back to work.Neither Hessler nor Barker has been reinstated.E. The contentions of the parties and my conclusions respectingthe four layoffsand nonreinstatementsRespondent'smain positions are that the allegedly discriminatory layoffs weredue to lack of logs to process,itwas under no obligation to follow any principles,of seniority in effecting the separations,and it had no knowledge of unionactivityon the partof those laid off until 2 weeks after it took place.The General Counel,for whatever reason one can only guess, gives no hint of his,theory respecting this aspect of the case.Should he have itthat theMay S layoffswere other than for economic reasons, I would disagree.5This bringsthe questiondown to whether or nottheselectionfor thedischargeof, and the failure to reinstate, the parties involved wasdiscriminatorilymotivated.SubsectionIII,A,supra,disclosesMoore's oppositiontounionization,his ex-pression of intent to interrogateallemployees, and of possiblyselling out andshutting down the plant; subsectionsIII,B throughD, supra,describe the unionactivitiesof the fouralleeed discriminatees.and revealMoore's awareness ofHessler'sparttherein renderingher undesirable,his knowledgethat she, Callahan,LowellHessler, and Barkerhad helpedBalke and its bearing on their not beingreinstated.As to whethersuch selection was discriminatory,I am satisfiedthaton the basisof the facts found and outlinedabove (which it will be attemptedto refrain fromoverreiterating), the General Counselhas made outa prima faciecase.Hence itbecomes incumbent upon me to weigh the defensesand contentions concentrated onby Respondent.The first twocomponents of Respondent's asserted formula of "time in service,competence and need," claimed to have been utilized, failto applyto the selectionfor the layoff of Callahan who hadthe longest time in service of all female em-ployees but one and whose competence was attestedto byMoore and Respondent'sforemanWithrespect toCallahan's need foremploymentitappears her husband6 The log supply for Respondent conies largely from higher elevations where it is shortduring the winter and spring months. Employeeswere all laid offlate in November 1960.and worked only 3 days in DecemberOperationwas resumed on January 5. 1961.Shortly before the Packwood lease was to expire on May 1, Respondent assembled anadditional crew to finish processing the logs which remained on hand thereBefore thelog supply at Packwood was exhausted a core market for hemlock logs developedTherewere some of this type logs stored at Randle,and the Packwood crew was brought backthere to work nights cutting up the hemlockAftermost of the hemlock had beenprocessed, the clew returned to Packwood for r shortt time where it worked days It thenreturned to Randle the first week In May and finished the hemlock orderBy the endof the night shift on May 5, Respondent was practically out of logs of all varietiesDuring the lunch period on the night shift onMay 5. Smithadvised some of the crewthat the log supply was diminishing and that the second shift would have to be termi-natedIt appears that Respondent was practically out of logs by the endof the May 5night shiftAbout 28,000 board feet of logs are processed during an average single shiftOn May 5. 1961, when the night shift finished work the log inventory amounted to5,060 board feet, only enough to operate the plant for 11/2 hoursHessler testified thatthe log itu,ttion did not look very good , L Hessler admittedthat onthe night of May 5the log supply was practically gone 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas working for a loggingcompanyon May 5. But Brookie Sinclair whose husbandalso works for Respondent itself returned to work on May 19. The husband ofBuelah Goble was out of work on account of injury and receiving workmen's com-pensation benefits but both she and her son were retained.Vera Bowen who didnot sign a union application card was also retained.It is argued that the retention of Goble tends to negative a discriminatory attitude.It is maintained that Goble was one of the most enthusiasic union supporters andmost diligent union organizers.In so doing,Respondent relies on Bowen's testi-mony she recalled Callahan and Goble talking to her on the subject of unions. Itis to be noted that it was not Goble and Callahan that visited Bowen's home, butCallahan and Hessler.Appreciation of the frailty of the reliance upon this evidencewarrants a marginal referencesOn. all the pertinent portions of the record it isclear that whatever interest Goble displayed in the Union was far less conspicuousthan was either Callahan's or Hessler's and that the third criterion of the layoff"formula," that of "need" was at least equally if not more applicable to the laidoff Callahan than to Gable,her junior in time of service.As to the Hessler family,the "formula"was scarcely,ifany more applicable.Here we see the layoff of all the wage earners in an entire family.Moore admittedthat the criteria perhaps does not apply to the two men.7Hessler, the longest in time of service of any women employees after Callahan,as we have seen, was told by both Moore and De Walt her layoff had nothing to dowith her work.Moore's testimony, parroted by Foreman Smith that she was"marginal," unsupported by any definite specifications is unimpressive.Smith ad-mitted he knew of no other employees he could not similarly characterize.Since the layoff,Jennings Music and Audrey Meade,in addition to Mrs. St.Clair,referred to previously, whose husband also works for Respondent, have been re-stored to work.Here again it is pointed out that Hessler's and Callahan's time in-service is greater than that of either of the two women.The record is bare ofevidence of union activities on the part of these reinstated employees,unless thefact of Music alone among the three having signed a union membership form, andthat not until May 17 (or possibly 19), 1961, should be so regarded.We come now to the contention that Respondent had no knowledge of unionactivity until after it took place.The events surrounding that with which we are concerned took place in a smallplant employing scarcely more than a score of rank-and-file workers andin a smalltown variously estimated to have 200 to 400 inhabitants.The fact that there wasgeneral talk about the Union among the employees at the Packwood and Randleplants during a period of weeks before May 5, 1961, while the "familiar figure" ofBalke who had just succeeded in organizing the employees at the nearby CowlitzStud plant and had earlier attempted to organize Respondent'semployees, was intown, is not to be gainsaid.Moore and Foreman De Walt had seen Balke talkingwith employees, particularly Lowell Hessler and Barker in the town's one restau-rant and on its main street.Balke's car was often parked at employees' homes.Callahan, in De Walt's hearing, advocated unionization the night before she wasdismissed.Hessler and Barker supported the Union in talks at Packwood with em-ployees and Foreman Smith.They told Smith that Hessler (mother and wife) wasdoing all she possibly could to organize the employees at Randle.Barker had tried6Bowen testified that Callahan said that if she did not see things their way maybesomething would happen to some members of her family or maybe her house would burn,that they did not have to do it themselves,they usually hired some stranger to come inand do it for them ; that Callahan or Hessler or both said if the plant went union Bowenwould be the first laid off and that they would hire two or three to complain against her;and that Balke told her that if she did not want to be around in case anything came upshe should go to a doctor, because she must have a strained muscle and insist that shebe put in traction and no doctor would allow her being questioned or force her to leave.From my appraisement of this forlorn, recently bereaved,and sickly lady as she ap-proached,and during her stay on, the witness stand and as she left the hearing room inthe near state of collapse,itbecame increasingly apparent that her quite fantastic testi-mony was based on the bewildered fantasy of a mind distraught with delusions of disaster.I cannot give it credence.It is not the substantial,reliable testimony required by theAct or the Administrative Procedure Act or, for that matter, of any factfinder whether ofjudicial or other status.Callahan's,Hessler's,and Balke's denials of this strange storyare unhesitatingly accepted.7 The official report of proceedings meaninglessly reports Moore's testimony as follows."The other criteria chat we mentioned before or perhaps does apply at this time."Noterecord correction second last sentence under "Statement of the Case." COWLITZ VENEERCOMPANY305to get employees to join the Union for 2 or 3 years and he and his son discussedunion matters at coffee breaks with the employees at Packwood and Randle. Fore-man De Walt had observed a lot of union activity up the road at Cowlitz StudCompany in April and May 1961, where Balke, whom he knew, was present everyday for quite sometime and was present when Balke and another union representa-tive came into Respondent's office inApril.At leastnine of Respondent's employeeshad signed union cards before May 5.Although Callanan and the Hessler family were no longer in a position to makefriends and influence fellow workers at the shop after their layoff, it is apparentthat they continued their efforts to bring about the unionization of the plant.Moorein ascribing the Hessler family's and Callahan's undesirability and his intent not toreinstate them, to their known union activities, did not limit himself only to thosein which they engaged after May 5.Moore had talked with De Walt about the layoff before May 6 and at 10 a.m. thatday discussed with him the reorganizations of employees into one crew. I do notbelieve that during these discussions, consideration was not given to the matter ofunion organization.Even were I to credit the testimony that the two supervisorshad not relayed their observations to Moore, I am convinced that the latter was notso unalert as to know nothing about what was going on and to have attached noimportance to what he himself had observed.Although in labor law, agents' knowl-edge of union activities may not be imputable to their principal in the manner thattheir coercive statements are ascribable, I am satisfied under the facts of this case andall the relevant circumstances disclosed by the record, that Respondent on or beforeMay 5, 1961, had knowledge of the union activities of the four employees allegedto have been discriminatorily treated, and so find.Cases cited by Respondent as apposite, contain or lack facts rendering them dis-tinguishable from the instant case.Thus, briefly, inBorg-Warner Controls, Borg-Warner Corporation,128 NLRB 1035, the General Counsel failed to show the failureto reemploy was due to union activity, whereas here, he established the fact thatRespondent told one laid-off employee she was undesirable because of her unionactivity and otherwise stated that he would not rehire her or any of the three laid-off members' family because they assisted the Union; inFalls City Creamery Com-pany,101 NLRB 692, it was held that standing alone, the inference of activities ina small plant in a small town could not be supported in the face of positive testimonythat those who knew of activity and could have reported it, did not do so and thepositive testimony of others that they did not know about it, whereas here it wasshown that at least one of the two supervisors knew about the activity, and talkedabout the layoffs with the general manager, who himself had seen employees in-volved in associations with union organizers; inHadley Manufacturing Corporation,108 NLRB 1641, involving a small plant (not one in a small town), the GeneralCounsel admitted that knowledge must be inferred from the smallness of the plantalone, whereas here there is supporting evidence that the union activities were car-ried on in such a manner that Respondent must have noticed, and indeed, did noticethem; and, inTrentonManufacturing and Distributing Company,129 NLRB 797,where the record was barren of knowledge, whereas hereit isfertile.In final analysis, I conclude and find on the record as a whole that by selectingZelia Hessler, Dorothy Callahan, Lowell Hessler, and Byron Barker for layoff onMay 5, 1961, and thereafter failing to reinstate them, Respondent in violation ofSection 8(a)(3) of the Act, engaged in discrimination against Local 2767 of UnitedBrotherhood of Carpenters and Joiners of America.F. The alleged refusal to bargainBy May 18, 1961, according to a stipulation by the parties, Respondent had 17employees in an appropriate collective-bargaining unit of whom the Union held 9authorization cards.8On that date Balke encountered Moore near the entrance of the Cowlitz StudCompany plant an dannounced "good news" for Moore in that Balke had succeededin organizing Respondent's employees and asked him whether he would recognizeand start to bargain with the Union or wanted a Board-conducted election.Moore's8 It appears from General Counsel's Exhibits Nos. 2-A through 2-V that 22 en, ds hadbeen signed by May 18. It may be that the discrepancyis explainedin part by Respond-ent's unwillingness to agree that the 4 employees alleged to have been discriminatorilylaid off on May 5, together with some of the 10 or 11 other application signers the samenight, should he included. In any event it is clear that by May 15 a majority of Respond-ent's eligible employees had selected the Union as their collective-bargaining representative.034449-62-vol.135--21 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDretort to this taunt and inquiry was to call anybody who works for a union sneaking,lowdown, and contemptible .9Balke with rising gorge demanded that Moore descend from his conveyance andfight it out on the spot.Moore declined to avail himself of the opportunity.Later the same day Balke wrote Respondent recalling to mind the request forrecognition and reviewing the afternoon's affray.No response thereto was ever made.The charge was then filed 4 days later.G. The contentions of the parties and my conclusions respecting thealleged refusal to bargainRespondent's main positions with respect to this allegation are that the circum-stances relied on to support it are of unparalleled bizarreness in few if any of thecases, no bona fide request for bargaining was made, Moore was incredulous ofBalke's assertion of majority, and the case is a blatant attempt of entrappment onthe part of a Government agency.The General Counsel's failure to either argue orally or submit briefs lends lessperplexity to this feature of the case than did his similar omission with respect to itsalleged discriminatory aspect.The facts virtually speak for themselves.The sub-ject requires no extensive elaborationI find that Moore had no good-faith doubt of the Union's majority.His testimonythat 3 of some 18 eligible employees had informed him they had been approached bythe Union and he told them he was not in favor of a union shop, establishes no con-vincing basis for a genuine belief that more than half of the employees, or for thatmatter even 1 or more of the 3 with whom Moore talked, had not designated theUnionShould one choose to disagree with my findings in these premises, it reallymatters not.Respondent has not recognized or bargained with the Union. Shoulditbe ordered to do so in the future, Respondent, in view of its present acknowledge-ment of the Union's at least nine to eight majority representative standing, may notbe heard to complain.Emphasis is placed by Respondent on the fact that Balke did not mention theword "bargain" in the letter he wrote immediately after the passage-at-arms on theafternoon of May 18There is no magic in that word.Moore, in behalf of CowlitzStud Company, had just completed bargaining with the Union and agreed to a con-tractBalke wanted one with Respondent and Moore could not help knowing it.Balke was the Union's organizer and Darrell Sloan, the Union's negotiator, andMoore knew it. Is one to believe, for example, that if a union organizer in writingto an employer should merely say he wanted to "do business" with him or "deal"with him, it must be found that no request to bargain had been made?Must con-versations between management and labor representatives unless shrouded in wordsof art in the legalistic manner of treaties between sovereign powers be held meaning-less'If one is to become technical he might bear in mind the dictionary definitionof the word "recognize," which Balke did write; viz, "acknowledge by admittance toa privileged status" or of "recognition,"viz,"acceptance or entitlement to considera-tion or attention," and then go on from there to ponder on what manner of admit-tance, privilege, status, consideration, or attention Respondent accorded the Union.I have already found that Moore asked Balke whether he would recognize theUnion and start to "bargain " Even though it should be thought that the omissionof the quoted word in the followup letter casts doubt on whether it was actuallyuttered, I would still find that under all the circumstances of the encounter on May18, 1961, Balke made a plain and clearly understood request for bargaining.Cases cited by Respondent as apposite contain or lack facts rendering themdistinguishible from the instant case.Thus briefly inThe Burke Machine ToolCompany,36 NLRB 1329, the reaction was that of an employer to a man he hadnever seen before who failed to propose a conference or produce evidence ofmajority, whereas here Respondent knew the organizer well and vituperatively shuthim off without opportunity to prove majority; and inGraffMotor Supply Com-pany, 107 NLRB 175, the union representative merely outlined the alternativecourses of procedure for determining majority, whereas here the representativeunequivocally asserted such majority and asked for recognition and bargainingIn view of all the above and upon the entire record in the case, I conclude andfind that on May 18, 1961, Lumber & Sawmill Workers Union. Local 2767 of UnitedBrotherhood of Carpenters and Joiners of America, AFL-CIO, was the represen-tative of a majority of Respondent's employees in an appropriate unit and thatRespondent refused to bargain with it in violation of section 8(a) (5) of the Act.e Dtoore testified he called Balke "a sob." without adjectives _ COWLITZ VENEER COMPANY307W. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,I will recommend that it cease and desist therefrom and that it take certain affirma-tive action designed to effectuate the policies of the Act.Having found that Respondent has refused to bargain with the Union in viola-tion of Section 8(a)(5) and (1) of the Act, I will recommend that Respondent beordered to bargain with the Union, upon request, as the exclusive representative of allitsemployees in the appropriate unit concerning rates of pay, wages, hours, andother terms and conditions of employment, and, if an understanding is reached,embody such understanding in a signed agreement.Having found that Respondent discriminated in regard to the hire and tenure ofemployment of Zelia M. Hessler, Dorothy Callahan, Lowell Joe Hessler, and ByronBarker, I will recommend that the Respondent offer to them immediate and fullreinstatement to their former or substantially equivalent positions, without prejudiceto their seniority or other rights and privileges, and make them whole for any loss ofearnings they may have suffered by reason of the Respondent's discrimination againstthem by payment to them of a sum of money equal to that which they normallywould have earned as wages from the date of their discharge to the date of theRespondent's offer of reinstatement, less their net earnings during said periods, tobe computed on a quarterly basis in the manner established by the Board in F. W.Woolworth Company,90 NLRB 289, 291-294.In view of the nature and extent of the unfair labor practices herein found, Iam convinced that the commission of similar and other unfair labor practices byRespondent reasonably may be anticipated. I will therefore further recommendthat Respondent be ordered to cease and desist from in any other manner infringingupon the rights guaranteed to employees by Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Lumber & Sawmill Workers Union, Local No. 2767 of United Brotherhood ofCarpenters and Joiners of America, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.2.By discriminating in regard to the hire and tenure of employment of em-ployees, thereby discouraging membership in the abovenamed labor organization,the Respondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8(a)(3) of the Act.3.All employees at Respondent's Randle, Washington, plant, excluding super-visors, office clerical employees, and guards as defined in the Act, constitute a unitappropriate for the purposes of collective bargaining within the meaning of Section9(b) of the Act.4.At all material times herein, the above-named Union has been, and now is,the exclusive representative of all the employees in the aforestated unit for thepurposes of collective bargaining within the meaning of Section 9(a) of the Act.5.By engaging in conduct constituting a refusal to bargain with the Union, theRespondent has engaged in and is engaging in unfair labor practices within themeaningof Section 8(a)(5) of the Act.6.By the foregoing and by the conduct described in subsections III, B throughG, supra,considered in the light of the circumstances related in subsection III, A,supra,the Respondent has interfered with, restrained, and coerced its employees inthe exercise of rights guaranteed in Section 7 of the Act and derivatively has en-gaged (li) n andthis engaging in unfair labor practices within the meaning of Section8 (a)ofAct.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDATIONSUpon thebasis of the foregoing findings of fact and conclusions of law, andupon the entire record in the case, I recommend that the Respondent,CowlitzVeneer Company,its officers,agents, successors,and assigns,shall: 308DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Cease and desist from:(a)Discouraging membership in Lumber&Sawmill Workers Union,Local No.2767 of United Brotherhood of Carpenters and Joiners of America, AFL-CIO, orany other labor organization of its employees,by discharging or refusing to rein-state any of its employees,or in any other manner discriminating in regard to theirhire or tenure of employment,or any term or condition of employment.(b) Refusing to bargain collectively with respect to rates of pay, wages, hoursof employment, and other terms and conditions of employment, with Lumber & Saw-millWorkers Union, Local No. 2767 of United Brotherhood of Carpenters andJoiners of America, AFL-CIO, as the exclusive representative of all of its em-ployees in the following appropriate unit:All employees at Respondent'sRandle,Washington,plant,excluding supervisors,office clerical employees,and guardsas defined in the Act.(c) In any other manner interfering with, restraining,or coercing employees inthe exercise of the right to self-organization,to form labor organizations,to joinor assist the above-named or any other labor organization,to bargain collectivelythrough representatives of their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or other mutual aid or protection,or to refrain from any or all such activities, except to the extent that such right maybe affected by an agreement requiring membership in a labor organization as acondition of employment, as authorized by Section 8(a) (3) of the Act, as modified bythe Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a)Upon request, bargain collectively with Lumber & Sawmill Workers Union,Local No. 2767 of United Brotherhood of Carpenters and Joiners of America,AFL-CIO, as the exclusive representative of the employees in the above-describedappropriate unit with respect to rates of pay, wages, hours of work, and other termsand conditions of employment, and embody in a signed agreement any understandingreached.(b) Offer to Zelia M. Hessler, Dorothy Callahan, Lowell Joe Hessler, and ByronBarker immediate and full reinstatement to their former or substantially equivalentpositions,without prejudice to their seniority or other rights and privileges, andmake them whole for any loss of earnings they may have suffered by reason of theRespondent's discrimination against them in the manner set forth in that sectionof the Intermediate Report entitled "The Remedy."(c) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all records necessary to analyze theamounts of backpay due under the terms of this report.(d) Post in its plant at Randle, Washington, copies of the notice attached heretomarked "Appendix A."Copies of said notice, to be furnished by the RegionalDirector for the Nineteenth Region, shall, after being signed by Respondent's repre-sentative, be posted by the Respondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, in conspicuous places, includingall places where notices to employees are customarily posted.Reasonable stepsshall be taken to insure that said notices are not altered, defaced, or covered by anyother material.(e) I further recommend that unless Respondent notifies the Regional Director forthe Nineteenth Region, in writing, within 20 days from the date of this IntermediateReport and Recommended Order that it will comply herewith, the Board shouldissue an order requiring such compliance.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify our employees that:WE WILL NOTdiscourage membership in Lumber&Sawmill Workers Union,Local No.2767 of United Brotherhood of Carpenters and Joiners of America,AFL-CIO,or any other labor organization,by discharging or refusing to rein-state any of our employees,or in any other manner discriminating in regard totheir hire or tenure of employment,or any term or condition of employment.WE WILLNOT in any other manner interfere with,restrain, or coerce ouremployees in the exercise of their right to self-organization,to form labor or-ganizations,to join or assist the above-named or any other labor organization, WEBB FUEL COMPANY309to bargain collectively through representatives of their own choosing, to engagein concerted activities for the purpose of collective bargaining or other mutualaid or protection, and to. refrain from any and all such activities except to theextent that such right may be affected by an agreement authorized in Section8(a)(3) of the Act, as modified by the Labor-Management Reporting andDisclosure Act of 1959.WE WILL, upon request, bargain collectively with Lumber & Sawmill WorkersUnion, Local No. 2767 of United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, as the exclusive representative of all employees in theappropriate bargaining unit described below with respect to rates of pay, wages,hours of employment, and other terms and conditions of employment, and em-body in a signed agreement any understanding reached.The bargaining unit is:All employees at our Randle, Washington, plant, excluding supervisors,office clerical employees, and guards as defined in the Act.WE WILL offer to Zelia M. Hessler, Dorothy Callahan, Lowell Joe Hessler,and Byron Barker immediate and full reinstatement to their former or substan-tially equivalent position, without prejudice to their seniority and other rightsand privileges, and make them whole for any loss of pay suffered as a result ofthe discrimination against them.All our employees are free to become or refrain from becoming members ofthe above Union, or any other labor organization, except to the extent that saidright may be affected by an agreement in conformity with Section 8(a)(3) of theAct, as modified by the Labor-Management Reporting and Disclosure Act of 1959.COWLITZ VENEER COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office (327Logan Building, 500 Union Street, Seattle 4, Washington; Telephone Number, Mutual2-3300, Extension 553) if they have any question concerning this notice or compliancewith its provisions.Webb Fuel CompanyandChauffeurs,Teamsters and HelpersUnion,Local No. 364.CaseNo. 13-CA-3974. January 16, 1960DECISION AND ORDEROn August 7,1961, Trial Examiner John H. Eadie issued his Inter-mediate Report in the above-entitled proceeding, finding that Re-spondent had not engaged in and was not engaging in unfair laborpractices and recommending that the complaint be dismissed in itsentirety, as set forth in the Intermediate Report attached hereto.Thereafter the General Counsel, the Union, and Respondent filed ex-ceptions to the Intermediate Report and supporting briefs.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Leedom and Rodgers].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the entirerecord in this case, including the Intermediate Report, the exceptions,and the briefs, and finds merit in the exceptions of the Union and the135 NLRB No. 30.